Case: 22-10331        Document: 00516591338           Page: 1     Date Filed: 12/28/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                     No. 22-10331
                                   Summary Calendar                                 FILED
                                                                          December 28, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Jose Milton Puentes,

                                                               Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:15-CR-79-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
         Jose Milton Puentes, federal prisoner # 69025-112, was sentenced in
   2015 to 360-months of imprisonment following his conviction for distributing
   50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1)
   and (b)(1)(B).       In March 2022, Puentes filed a pro se motion for
   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), asserting



         *
             This opinion is not designated for publication. See5th Cir. R. 47.5.
Case: 22-10331      Document: 00516591338           Page: 2   Date Filed: 12/28/2022




                                     No. 22-10331


   that there were extraordinary and compelling reasons for a reduction of his
   sentence. He argued that his 30-year sentence was unreasonable and the
   result of improper enhancements; his mother needed someone to take care
   of her; and his release was warranted in light of his post-sentencing
   rehabilitation as well as the COVID-19 pandemic, notwithstanding that he
   had no health issues. The district court denied the motion.
          Puentes, proceeding pro se, argues that the district court abused its
   discretion in denying his motion for compassionate release. He argues that
   the district court improperly relied on the policy statement of U.S.S.G.
   § 1B1.13, failed to consider his arguments in support of compassionate
   release, namely his post-conviction rehabilitation and his mother’s need for
   a caregiver, and erred by denying relief based on a finding that he was a danger
   to community. He also argues that the district court did not consider that his
   sentence was improperly enhanced under the Guidelines.
          We review the denial of a motion for compassionate release for abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   The district court abuses its discretion when “it bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.” Ward v. United
   States, 11 F.4th 354, 359 (5th Cir. 2021) (internal quotation and citation
   omitted).
          The district court did not consider itself bound by, nor did it
   improperly base its decision on, the policy statement of § 1B1.13. Rather, the
   district court expressly stated that, after United States v. Shkambi, 993 F.3d
   388 (5th Cir. 2021), it was bound by 18 U.S.C. §§ 3553(a) and 3582(c)(1)(A),
   although it noted that the policy statement of § 1B1.13 could be used as a tool.
   Additionally, and contrary to Puentes’s assertion, the district court
   addressed the arguments Puentes raised in support of his motion and
   considered whether they warranted compassionate release in light of the




                                          2
Case: 22-10331       Document: 00516591338          Page: 3   Date Filed: 12/28/2022




                                     No. 22-10331


   § 3553(a) factors. The district court’s § 3553(a) determination constituted
   an adequate basis for denying Puentes’s motion; Puentes’s disagreement
   with the district court’s weighing of the § 3553(a) factors is not sufficient to
   show an abuse of discretion. See Ward, 11 F.4th at 360-62; Chambliss, 948
   F.3d at 693-94.
          Because we find no abuse of discretion in this case, the district court’s
   judgment is AFFIRMED.




                                          3